NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LARRY DOUGLAS KERNS,                            No. 18-56048

                Plaintiff-Appellant,            D.C. No. 3:16-cv-02438-WQH-
                                                WVG
 v.

MATHEW J. WENNER,                               MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Larry Douglas Kerns appeals pro se from the district court’s summary

judgment in his Employee Retirement Income Security Act (“ERISA”) action

relating to his application for benefits under a Retirement Benefit Plan of the

GCIU-Employment Retirement Fund. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Torres v. City of Madera, 648 F.3d 1119, 1123 (9th

Cir. 2011). We affirm.

       The district court properly granted summary judgment because Kerns seeks

only punitive damages, and ERISA does not allow recovery of punitive damages.

See Bast v. Prudential Ins. Co. of Am., 150 F.3d 1003, 1009 (9th Cir. 1998)

(“Extracontractual, compensatory and punitive damages are not available under

ERISA.”); see also Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 52 (1987) (the civil

enforcement provisions of ERISA are “the exclusive vehicle for actions by ERISA-

plan participants and beneficiaries asserting improper processing of a claim for

benefits . . . .”).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                         2                                    18-56048